DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 and 16-20 in the reply filed on 16 MAY 2022 is acknowledged.
During a telephone conversation with Yan Jiang on 23 MAY 2022 a provisional election was made without traverse to prosecute the invention of the species of Claim 3.  This election was previously presented in the prior Restriction Requirement.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 4-6 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Claims 4-6) or a nonelected invention (Claims 13-15), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 MAY 2022 and the telephone call of 23 MAY 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has two recitations (associated with chemical families (b) and (d)) of “preferably chlorine” after the recitations of “wherein X is chosen from chlorine, bromine, and iodine” and “wherein X is a halogen”, respectively.  The phrase “preferably chlorine” makes it unclear if chlorine is the intended scope of the claim for these families of chemicals or if the broader recited halogen set is the intended scope of the claim for these families of chemicals.  See further MPEP 2173.05(d).  Claims 7-12 do not correct the deficiency.  Examiner notes that each of Claims 2-6 expressly limits the halogen to chloride, thereby resolving the ambiguity of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘223 (U.S. PGPub 2005/0277223) in view of Lipiecki ‘940 (U.S. PGPub 2009/0023940).
Claim 1 – Lee ‘223 discloses a method for forming a metal oxide film on a substrate (PG 0065, metal oxide formation process; PG 0041, ALD process), the method comprising the steps of:
exposing the substrate to a vapor of a film forming composition that contains a trivalent metal-containing precursor (PG 0045, Chemical Formula 1, x+y may be chosen to be 3 which would render a trivalent metal; PG 0065, first reactant introduced to substrate); and
depositing at least part of the trivalent metal-containing precursor onto the substrate to form the trivalent metal-containing film on the substrate through a vapor deposition process (PG 0045, first reactant introduced via carrier gas; PG 0054, first reactant chemisorbed onto the substrate; PG 0065, process forms a deposited metal oxide film on the substrate comprising the metal from the first reactant).
Lee ‘223 does not expressly disclose a precursor commensurate with any formula recited in Claim 1.  The selection of indium(III) as a metal center is held as prima facie obvious (PG 0051, indium is expressly taught as a metal that may be chosen for the first reactant; PG 0065, indium(III) oxide expressly taught as an oxide that may be formed from the reactants of Lee ‘223).  The selection of chloride as a halide ligand is held as prima facie obvious (PG 0046, halide ligands expressly disclosed; chlorine is a known halogen and therefore chloride is a prima facie obvious halide).
Lipiecki ‘940 discloses formation of organometallic compounds for use in ALD applications (PG 0045).  The formula discloses metal amidinate precursors as contemplated by the formula disclosed therein.  In Lipiecki ‘940, if L1 is chosen as halogen (as the halogens in e.g. metal halides are -1 valence, halogens are anionic ligands) and p is chosen as 0, Lipiecki ‘940 corresponds to the precursor structure of Lee ‘223.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lee ‘223 to use amidinate ligands commensurate with Lipiecki ‘940 as amidinate ligands for Lee ‘223, as Lee ‘223 contemplates amidinate ligands as desirable for its compounds and Lipiecki ‘940 discloses in more detail amidinate ligands known to be suitable for ALD compounds.  The selections of ethyl for R1, methyl for R2, and tert-butyl for R3 in the formula of Lipiecki ‘940 (and therefore for the amidinate ligand as applied to Lee ‘223) are each held as prima facie obvious as individual selections from the group of C1-C6 alkyl ligands broadly disclosed at Lipiecki ‘940 PG 0045.  The cited compound reads on the first family of chemicals disclosed in limitation (a).
Claim 2 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 1, wherein X is chloride Lee ‘223 PG 0046, chloride is prima facie obvious as discussed above). 
Claim 3 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 1, wherein the indium(lll)-containing precursor is [(Et)N- - -C(Me)- - -N(tBu)]In(III)Cl2 (Lee ‘223 PG 0045, amidinate is prima facie obvious for L1 and chloride (from halide) is prima facie obvious for L2; Lee ‘223 PG 0051, indium is prima facie obvious for the metal and indium(III) specifically is prima facie obvious from Lee ‘223 PG 0065 which teaches formation of indium(III) oxide; once indium(III) is chosen, selection of x=1 and y=2 is prima facie obvious from Lee ‘223 PG 0045.  The selections of ethyl for R1, methyl for R2, and tert-butyl for R3 in the formula of Lipiecki ‘940 (and therefore for the amidinate ligand as applied to Lee ‘223) are each held as prima facie obvious as individual selections from the closed group of C1-C6 alkyl ligands broadly disclosed at Lipiecki ‘940 PG 0045).
Claim 7 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 1, wherein the indium(III)-containing film is an indium oxide film (Lee ‘223 PG 0065, indium(III) oxide disclosed). 
Claim 8 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 1, wherein the indium(III)-containing film is In1O1.5 (Lee ‘223 PG 0065, indium(III) oxide disclosed; In2O3 can be expressed as In1O1.5 while preserving the stoichiometric ratio between the elements). 
Claim 9 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 1, wherein the vapor deposition process is an ALD process (Lipiecki ‘940 PG 0045, ALD process; Lee ‘223, ALD process). 
Claim 10 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 1, further comprising the step of exposing the substrate to a co-reactant (Lee ‘223 PG 0061-0062). 
Claim 11 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 10, wherein the co-reactant is selected from O3, O2, H2O, N2O, and combinations thereof (Lee ‘223 PG 0062, listed compounds expressly disclosed).
Claim 12 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 10, wherein the co-reactant is N2O (Lee ‘223 PG 0062, N2O expressly disclosed). 
Claim 16 – Lee ‘223 teaches a method for forming a trivalent metal-containing film (PG 0045, Chemical Formula 1, x+y may be chosen to be 3 which would render a trivalent metal) on a substrate (PG 0065, first reactant introduced to substrate), the method comprising the steps of:
forming a chemisorbed film (Lee ‘223 PG 0054-0055, chemisorbed first reactant), on the surface of the substrate (Lee ‘223 PG 0054-0055, chemisorbed first reactant on substrate surface), of a trivalent metal-containing precursor (PG 0045, Chemical Formula 1, x+y may be chosen to be 3 which would render a trivalent metal).
Lee ‘223 does not expressly disclose a precursor commensurate with any formula recited in Claim 1.  The selection of indium(III) as a metal center is held as prima facie obvious (PG 0051, indium is expressly taught as a metal that may be chosen for the first reactant; PG 0065, indium(III) oxide expressly taught as an oxide that may be formed from the reactants of Lee ‘223).  The selection of chloride as a halide ligand is held as prima facie obvious (PG 0046, halide ligands expressly disclosed; chlorine is a known halogen and therefore chloride is a prima facie obvious halide).
Lipiecki ‘940 discloses formation of organometallic compounds for use in ALD applications (PG 0045).  The formula discloses metal amidinate precursors as contemplated by the formula disclosed therein.  In Lipiecki ‘940, if L1 is chosen as halogen (as the halogens in e.g. metal halides are -1 valence, halogens are anionic ligands) and p is chosen as 0, Lipiecki ‘940 corresponds to the precursor structure of Lee ‘223.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lee ‘223 to use amidinate ligands commensurate with Lipiecki ‘940 as amidinate ligands for Lee ‘223, as Lee ‘223 contemplates amidinate ligands as desirable for its compounds and Lipiecki ‘940 discloses in more detail amidinate ligands known to be suitable for ALD compounds.  The selections of ethyl for R1, methyl for R2, and tert-butyl for R3 in the formula of Lipiecki ‘940 (and therefore for the amidinate ligand as applied to Lee ‘223) are each held as prima facie obvious as individual selections from the group of C1-C6 alkyl ligands broadly disclosed at Lipiecki ‘940 PG 0045.  The cited compound reads on the first family of chemicals disclosed in limitation (a).
Claim 17 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 16, further comprising the step of chemically reacting the chemisorbed film (Lee ‘223 PG 0054-0055) comprising the indium(III)-containing precursor with a co-reactant (Lee ‘223 PG 0061-0062). 
Claim 18 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 17, wherein the co-reactant reacting with the indium(III)-containing precursor in the chemisorbed film produces a reaction product that forms the indium(III)-containing film on the surface of the substrate (Lee ‘223 PG 0061-0062). 
Claim 19 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 18, wherein the co-reactant is selected from O3, O2, H2O, N2O, and combinations thereof (Lee ‘223 PG 0062, listed compounds expressly disclosed). 
Claim 20 – Lee ‘223 / Lipiecki ‘940 renders obvious the method of claim 18, wherein the co-reactant is N2O  (Lee ‘223 PG 0062, N2O expressly disclosed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712